NINTH AMENDMENT TO LEASE

THIS NINTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 15th
day of January, 2020 (the “Ninth Amendment Execution Date”),  by and between
BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability company
 (“Landlord”), and OMEROS CORPORATION, a Washington corporation  (“Tenant”).  

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
January 27, 2012 (the “Original Lease”),  as amended by that certain First
Amendment to Lease dated as of November 5, 2012, that certain Second Amendment
to Lease dated as of November 16, 2012 (the “Second Amendment”), that certain
Third Amendment to Lease dated as of October 16, 2013, that certain Fourth
Amendment to Lease dated as of September 8, 2015,  that certain Fifth Amendment
to Lease dated as of September 1, 2016, that certain Sixth Amendment to Lease
dated as of October 18, 2018, that certain Seventh Amendment to Lease dated as
of April 15, 2019 and that certain Eighth Amendment to Lease dated as of October
28, 2019 (collectively, and as the same may have been further amended, amended
and restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Existing Premises”) from Landlord
at 201 Elliott Avenue West in Seattle, Washington (the “Building”), including
certain space within the Building’s vivarium (such portion of the
Building’s vivarium currently leased to Tenant, the “Tenant’s Existing Vivarium
Space”), which excludes the Additional Vivarium Premises comprising
approximately 5,177 square feet of Rentable Area that Tenant leased from
Landlord pursuant to the Second Amendment, with respect to which Tenant
exercised its right to terminate pursuant to that certain letter dated December
17, 2015 from Tenant to Landlord;

B. WHEREAS, Tenant desires to lease additional premises from Landlord in the
Building’s vivarium; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions.  For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2. Sixth Additional Vivarium Premises.  Effective as of the Ninth Amendment
Execution Date, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, approximately one thousand one hundred forty-one  (1,141)  aggregate
additional square feet of






Rentable Area located collectively in Rooms 158 and 155A of the Vivarium, as
shown on Exhibit A attached hereto (collectively, the “Sixth Additional Vivarium
Premises”), for use by Tenant in accordance with the Permitted Use and in
accordance with all other terms and conditions of the Lease.  From and after the
Ninth Amendment Execution Date, the term “Premises,” as used in the Lease shall
mean the Existing Premises plus the Sixth Additional Vivarium Premises, and the
term “Tenant’s Vivarium Space,” as used in the Lease, shall mean the Tenant’s
Existing Vivarium Space plus the Sixth Additional Vivarium Premises. 

3. Sixth Additional Vivarium Term.    The Term of the Lease with respect to the
Sixth Additional Vivarium Premises (as the same may be earlier terminated in
accordance with the Lease, the “Sixth Additional Vivarium Term”) shall commence
on the Ninth Amendment Execution Date and shall expire on the Term Expiration
Date.  Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Sixth Additional Vivarium Premises
required for the Permitted Use by Tenant shall not serve to extend the
commencement of the Sixth Additional Vivarium Term.

4. Condition of Sixth Additional Vivarium Premises.    Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of the Sixth Additional Vivarium Premises
or with respect to the suitability of the Sixth Additional Vivarium Premises for
the conduct of Tenant’s business.  Tenant acknowledges that (a) it is fully
familiar with the condition of the Sixth Additional Vivarium Premises and agrees
to take the same in its condition “as is” as of the Ninth Amendment Execution
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Sixth Additional Vivarium Premises for Tenant’s occupancy or to pay
for or construct any improvements to the Sixth Additional Vivarium
Premises.  Tenant’s taking of possession of the Sixth Additional Vivarium
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Sixth Additional Vivarium Premises were at such
time in good, sanitary and satisfactory condition and repair.

5. Base Rent and Additional Rent.  In addition to all Base Rent for the Existing
Premises, commencing on the Ninth Amendment Execution Date and continuing for
the duration of the Sixth Additional Vivarium Term, Tenant shall pay to Landlord
(in accordance with the provisions of the Lease) Base Rent for the Sixth
Additional Vivarium Premises.  Base Rent (including the monthly and annual
installments of Base Rent) for the Sixth Additional Vivarium Premises shall
equal the applicable amounts set forth on Exhibit B attached hereto.    In
addition to all Additional Rent for the Existing Premises, commencing as of the
Ninth Amendment Execution Date and continuing for the duration of the Sixth
Additional Vivarium Term, Tenant shall pay to Landlord Additional Rent (as
defined in (and in accordance with the provisions of) the Lease) with respect to
the Sixth Additional Vivarium Premises.

6. Pro Rata Share.  Tenant’s Pro Rata Share of the Project with respect to the
Sixth Additional Vivarium Premises shall be 0.75%.  Therefore, commencing as of
the Ninth Amendment Execution Date, Tenant’s Pro Rata Share of the Project for
the entire Premises (i.e., the Existing Premises plus the Ninth Amendment
Vivarium Premises) shall be 73.60%.



2




7. Termination Option.    Notwithstanding anything to the contrary in the Lease,
Tenant shall have the right to terminate the Lease, but only with respect to the
Sixth Additional Vivarium Premises (and no less than all of the Sixth Additional
Vivarium Premises), by providing written notice (the “Sixth Additional Vivarium
Termination Notice”) to Landlord at least sixty (60) days prior to Tenant’s
desired termination date (the “Sixth Additional Vivarium Termination Date”),
which Sixth Additional Vivarium Termination Date shall be set forth in the Sixth
Additional Vivarium Termination Notice.  Subject to (a) Landlord’s timely
receipt of the Sixth Additional Vivarium Termination Notice and (b) Tenant
surrendering the Sixth Additional Vivarium Premises in the condition required
under the Lease (including, without limitation, Section 18.2 and Article 26 of
the Lease), then, as of the Sixth Additional Vivarium Termination Date, the
Lease with respect to the Sixth Additional Vivarium Premises only shall
terminate and be of no further force or effect, and Landlord and Tenant shall be
relieved of their respective obligations under the Lease with respect to the
Sixth Additional Vivarium Premises only from and after the Sixth Additional
Vivarium Termination Date, except with respect to those obligations set forth in
the Lease that expressly survive the expiration or earlier termination thereof,
including payment by Tenant of all amounts owed by Tenant pursuant to the Lease
with respect to the Sixth Additional Vivarium Premises for the period up to and
including the Sixth Additional Vivarium Termination Date.  The termination right
granted to Tenant pursuant to this Section shall automatically terminate and be
of no further force or effect in the event that (y) Tenant assigns, subleases or
otherwise Transfers the Sixth Additional Vivarium Premises or any portion
thereof to other entities or persons, other than in connection with an Exempt
Transfer (or in connection with any sublease approved by Landlord pursuant to
Article 29 of the Lease), or (z) Tenant’s right to possession of the Sixth
Additional Vivarium Premises has previously been terminated.  The termination
right granted to Tenant pursuant to this Section is personal to Omeros
Corporation, a Washington corporation (“Omeros”) and any Permitted Transferees
of Omeros, and may not be exercised by any other assignee, sublessee or
transferee of Tenant’s or a Permitted Transferee’s interest in the Lease.

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

9. No Default.  Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice  (or both) would constitute a
default by either Landlord or Tenant thereunder.

10. Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.



3




11. Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

12. Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.  All exhibits hereto are incorporated herein by reference.    Submission
of this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

13. Authority.  Tenant guarantees, warrants and represents that the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

14. Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.    A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



4




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-201 ELLIOTT AVENUE LLC,

a  Delaware limited liability company

 

 

By:

/s/ KEVIN M. SIMONSEN

Name:

Kevin M. Simonsen

Title:

EVP, General Counsel & Secretary

TENANT:

OMEROS CORPORATION,

a  Washington corporation

 

 

By:

/s/ GREGORY A. DEMOPULOS, M.D.

Name:

Gregory A. Demopulos, M.D.

Title:

Chairman and Chief Executive Officer

 





 




EXHIBIT A

SIXTH ADDITIONAL VIVARIUM PREMISES

**The cross-hatched area above represents the Sixth Additional Vivarium
Premises.  Landlord makes no representation or warranty with respect any items
depicted in this Exhibit A (including, without limitation, any furniture,
fixtures or equipment), including whether any such items currently exist within
the Building or the Project.





 




EXHIBIT B

BASE RENT FOR SIXTH ADDITIONAL VIVARIUM PREMISES

 

 

 

 

Dates

Square Feet of Rentable Area

Annual Base Rent per Square Foot Of Rentable Area

Monthly Base Rent

Ninth Amendment
Executed Date -
November 15, 2019

1,141

$71.64

$6,811.77

November 16, 2019-
November 15, 2020

1,141

$73.79

$7,016.20

November 16, 2020-
November 15, 2021

1,141

$76.01

$7,227.28

November 16, 2021-
November 15, 2022

1,141

$78.29

$7,444.07

November 16, 2022-
November 15, 2023

1,141

$80.63

$7,666.57

November 16, 2023-
November 15, 2024

1,141

$83.05

$7,896.67

November 16, 2024-
November 15, 2025

1,141

$85.55

$8,134.38

November 16, 2025-
November 15, 2026

1,141

$88.11

$8,377.79

November 16, 2026-
November 15, 2027

1,141

$90.76

$8,629.76

 

 

